DETAILED ACTION
	Claims 1, 4-6, and 8-18 are pending. Claims 1, 5, 11, and 14 have been amended, claims 2, 3, and 7 were previously canceled, and claims 19 and 20 have been newly canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 11, 17, and 18 are objected to because of the following informalities:  Claims 1, 11, 17, and 18 recite “or more and less than” which should be omitted and replaced with “to”. Claim 1, line 11 recites “/” , which should be deleted.  Claim 11 also recites “the content of the polymerizable composition in a composition comprising the polymerizable composition and the liquid crystal composition is…based on the total weight of the polymerizable composition and the liquid crystal composition” which is redundant. The Examiner suggests omitting “the content of the polymerizable composition in a composition comprising the polymerizable composition and the liquid crystal composition”. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1, 4-6, and 9-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,133,109. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patented claimed are directed to liquid crystal devices having substrates, electrodes, alignment layers, and a liquid crystal composition comprising a liquid crystal compound of formula (LC) and a polymerizable compound of formula (V). The patented claims recite open language “comprising”, therefore, additional components such as the instantly claimed photopolymerization initiator may be included, see also [cols 128-129] of the patented disclosure. Therefore, the instant claims are equivalent and obvious variants of the patented claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 9-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. 2009/0290078) in view of Heckmeier et al. (U.S. 2005/0179003).
Yang et al. teaches a bistable switchable liquid crystal window based on polymer stabilized cholesteric materials [abstract] having two parallel glass substrates with ITO electrodes comprising 83.4% by weight nematic liquid crystal E7 (Merck); 11.0% by weight chiral dopant R811 (Merck); 3.00% by weight (claims 1, 11, 17, and 18) monomer RM257 (Merck); and 0.5% by weight (claims 9 and 15) IRGACURE651 (Ciba) [0082-0086]. E7 is known to one of ordinary skill in the art to comprise the following compounds:

    PNG
    media_image1.png
    635
    408
    media_image1.png
    Greyscale
 which are equivalent to liquid crystal compounds represented by general formula (LC) of instant claim 1 when RLC is an 

    PNG
    media_image2.png
    106
    649
    media_image2.png
    Greyscale
 which is equivalent to a polymerizable compound represented by general formula (V) of instant claims 1 and 11 when X1 and X2 are hydrogen atoms, Sp1 and Sp2 are –O-(CH2)s- when s is 3, U is a polyvalent cyclic substituent having 21 carbon atoms, and k is 1. Irgacure651 is known to one of ordinary skill in the art to represent 2,2-dimethoxy-2-phenylacetophenone which is equivalent to a photopolymerization initiator having a maximum absorption wavelength peak at 310 nm to 380 nm of instant claims 1, 11, and 14. Yang et al. also teaches during the polymerization, an electric field may be applied to align the material in the substrate normal direction and form a polymer network in a manner similar to that previously described. Other suitable methods to align the material in this manner could be used. The monomer forms a polymer network along the substrate normal direction, and produces an aligning and confining effect on the liquid crystal material after polymerization. The polymer network is configured to substantially align the liquid crystal parallel to it as seen in FIG. 11a, wherein the liquid crystal material is shown at 100, with the polymer network shown at 102. The polymer network 102 effectively form microdomains between the substrates in which liquid crystal material 100 is disposed, with the polymer network extending between the claim 10) wherein FIG. 11a is the following:

    PNG
    media_image3.png
    378
    255
    media_image3.png
    Greyscale
 which is equivalent an alignment axis direction of the polymer network matching an alignment axis direction of the liquid crystal composition of instant claim 1, the liquid crystal composition has a pretilt angle of 90° with respect to a direction normal to the transparent substrate (claim 4) and equivalent to the polymer network formed extending between the upper substrate and the lower substrate of instant claims 1 and 11. Yang et al. does not teach alignment layers.
	However, Heckmeier et al. teaches homeotropic alignment layers are suitable for displays such as PSCT (polymer stabilized cholesteric texture) [0024] (claims 1 and 11). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yang to include the alignment layers of claims 1, 5, and 6).
Claims 11-13 recite “are polymerized by irradiation”, claim 12 additionally recites “at a temperature of -50°C to 30°C”, and claim 13 additionally recites “while a voltage is applied” which are all considered product-by-process language. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, the liquid crystal cell of Yang in view of Heckmeier is considered to be the same as Applicants’ liquid crystal display element, absent any evidence to the contrary.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. 2009/0290078) in view of Heckmeier et al. (U.S. 2005/0179003) as applied to claim 1 above, and further in view of Yamada et al. (U.S. 5,702,642).
With regard to claim 16, Yang in view of Heckmeier teach the above device having polymerizable monomers but do not teach a polymerizable compound represented by any one of formulae (VI-1) to (VI-5).
However, Yamada et al. teaches the following polymeric compound for use in liquid crystal elements:

    PNG
    media_image4.png
    132
    261
    media_image4.png
    Greyscale
[col 27 lines 5-10] which is equivalent to formula (VI-1) of instant claim 16 when q1 and q2 are each 12, 8, or 6 respectively. Yamada et al. also teaches the polyfunctional polymeric compound has an effect on stabilizing the orientation of the liquid crystal molecules [col 8 lines 7-9]. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yang in view of Heckmeier to include other known polymerizable monomers such as that of Yamada et al. in order to stabilize the orientation of the liquid crystal molecules.


Response to Arguments
Due to the amendment filed April 1, 2021 of instant claims 1 and 11, the 103 rejections over Bos and Bos further in view or Yamada have been withdrawn. Applicant’s arguments with regard to these rejections have been considered but are moot due to the amendment of instant claims 1 and 11. However, Yamada is still being used as prior art because it continues to teach polymerizable compounds of general formulae (V1-1) to (V1-5).
Due to the amendment of instant claim 14 and cancelation of claims 19 and 20, the objections have been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Anna Malloy/           Examiner, Art Unit 1722